Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020, and 07/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 11, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann (EP1780872) in view of Hatfield et al. (US PG Pub 2013/0207491) and Ito (JP2012029350).
As to independent claim 1, Fleischmann teaches a power tool (64), comprising: a housing (14); a controller (24) within the housing (14); and a brushless motor (10) within the housing (14) and controlled by the controller (24), the brushless motor (10) including: a stator assembly (13) including a stator core (27) with an annular portion and first and second inwardly extending stator teeth (see figure 1) , a gap being formed between the first and the second the inwardly extending stator teeth (see figure 8) , wherein the stator assembly (13) defines a stator envelope (see figures 1-8) in an axial direction extending between end portions of the stator assembly (13), a rotor assembly (11) including a rotor core and defining a central aperture that extends in the axial direction and that receives a shaft (15), a position sensor board assembly (55) including position sensors (56) and configured to provide position information for the rotor assembly (11) to the controller (24), and an end cap (16) as shown in figures 1-8.
However Fleischmann teaches the claimed limitation as discussed above except a stator core having stator laminations and a rotor core having rotor laminations, an end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and the second inwardly extending stator teeth, wherein the rotor assembly is configured to be positioned at least partially within the stator envelope.  
Hatfield teaches a stator core (230) having stator laminations and a rotor core (250) having rotor laminations as shown in figure 2A, for the advantageous benefit of reducing the size of the motor and the control components inside the power tool.
Ito teaches end cap (3B) including an end cap leg (4B), the end cap leg (3B) configured to be positioned in the gap between the first and the second inwardly extending stator teeth (6), wherein the rotor assembly (250) is configured to be positioned at least partially within the stator envelope as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann by using a stator core having stator laminations and a rotor core having rotor laminations, an end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and the second inwardly extending stator teeth, wherein the rotor assembly is configured to be positioned at least partially within the stator envelope, as taught by Hatfield and Ito, to reduce the size of the motor and the control components inside the power tool and reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
As to claim 5/1, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein: the end cap includes a plurality of end cap legs; and each leg of the plurality of end cap legs is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth.  
However Ito teaches the end cap (3, 4) includes a plurality of end cap legs (3b, 4b) ; and each leg of the plurality of end cap legs (3b, 4b) is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth (6) as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the end cap includes a plurality of end cap legs; and each leg of the plurality of end cap legs is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth, as taught by Ito, to reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
.  
As to independent claim 7, Fleischmann teaches a power tool (64), comprising: a housing (14); a controller (24) within the housing (14); and a brushless motor (10) within the housing (14) and controlled by the controller (24), the brushless motor (10) comprising: a stator assembly (13) including a stator core with an annular portion and first and second inwardly extending stator teeth (see figure 1), a gap being formed between the first and second inwardly extending stator teeth (see figure 1), a rotor assembly (11) including a rotor core and defining a central aperture that receives a shaft (15) , the shaft (15) configured to extend in an axial direction through the central aperture, and a fan (45) supported by the shaft (15) on the second side of the brushless motor (10), and a position sensor board assembly (55) configured to provide position information of the rotor assembly (11) to the controller (24) as shown in figures 1-8.  
However Fleischmann teaches the claimed limitation as discussed above except a stator core having stator laminations and a first end cap on a first side of the brushless motor, the first end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and the second inwardly extending stator teeth, a second end cap provided on a second side of the brushless motor and a rotor core having rotor laminations.
Hatfield teaches a stator core (230) having stator laminations and a rotor core (250) having rotor laminations as shown in figure 2A, for the advantageous benefit of reducing the size of the motor and the control components inside the power tool.
Ito teaches a first end cap (3) on a first side of the brushless motor (M) , the first end cap (3) including an end cap leg (3b), the end cap leg (3b) configured to be positioned in the gap between the first and the second inwardly extending stator teeth (6), a second end cap (4) provided on a second side of the brushless motor (M) as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann by using a stator core having stator laminations and a first end cap on a first side of the brushless motor, the first end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and the second inwardly extending stator teeth, a second end cap provided on a second side of the brushless motor and a rotor core having rotor laminations, as taught by Hatfield and Ito, to reduce the size of the motor and the control components inside the power tool and reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
As to claims 8/7 and 1915, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein: the first end cap includes a plurality of end cap legs; and each leg of the plurality of end cap legs is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth.  
However Ito teaches the first end cap (3) includes a plurality of end cap legs (3b); and each leg of the plurality of end cap legs is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth (6) as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the first end cap includes a plurality of end cap legs; and each leg of the plurality of end cap legs is configured to be positioned in one of a plurality of gaps formed between adjacent ones of the inwardly extending stator teeth, as taught by Ito, to reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
As to claim 11/7, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein: a stator envelope extends in the axial direction between the first end cap and the second end cap, and the position sensor board assembly is within the stator envelope.  
However Ito teaches a stator envelope extends in the axial direction between the first end cap (3) and the second end cap (4), and the position sensor board assembly (10) is within the stator envelope as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using a stator envelope extends in the axial direction between the first end cap and the second end cap, and the position sensor board assembly is within the stator envelope, as taught by Ito, to reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
As to claim 14/7, Fleischmann teaches wherein the fan(45) is integrally formed on the rotor assembly (11) as shown in figure 1.  
As to independent claim 15, Fleischmann teaches a brushless direct current motor, comprising: stator assembly (13) including a stator core with an annular portion and first and second inwardly extending stator teeth (see figure 1), a gap being formed between the first and second inwardly extending stator teeth (see figure 1), wherein the stator assembly (13) defines a stator envelope in an axial direction extending between end portions of the stator assembly (13); a rotor assembly (11) including a rotor core and defining a central aperture that extends in the axial direction and that receives a shaft (15); a position sensor board assembly (55) including position sensors (56) and configured to provide position information for the rotor assembly (11) to the controller (24) as shown in figures 1-8.  
However Fleischmann teaches the claimed limitation as discussed above except a stator core having stator laminations and a rotor core having rotor laminations and an end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and second inwardly extending stator teeth, 34Attorney Docket No. 066042-8690-US05wherein the rotor assembly is configured to be positioned at least partially within the stator envelope.  
Hatfield teaches a stator core (230) having stator laminations and a rotor core (250) having rotor laminations as shown in figure 2A, for the advantageous benefit of reducing the size of the motor and the control components inside the power tool.
Ito teaches Ito teaches end cap (3B) including an end cap leg (4B), the end cap leg (3B) configured to be positioned in the gap between the first and the second inwardly extending stator teeth (6), wherein the rotor assembly (250) is configured to be positioned at least partially within the stator envelope as shown in figure 1, for the advantageous benefit of reducing number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann by using a stator core having stator laminations and a rotor core having rotor laminations, an end cap including an end cap leg, the end cap leg configured to be positioned in the gap between the first and the second inwardly extending stator teeth, wherein the rotor assembly is configured to be positioned at least partially within the stator envelope, as taught by Hatfield and Ito, to reduce the size of the motor and the control components inside the power tool and reduce number of components and manufacturing cost by eliminating need for exclusive components for fixing the end brackets to stator.
Claim(s) 2-3, 9 , 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann (EP1780872), Hatfield et al. (US PG Pub 2013/0207491) and Ito (JP2012029350) as applied in claims 1 , 15 above, and further in view of Chang (WO2016192003).
As to claim 2/1 and 16/15, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein the position sensor board assembly further includes at least one leg extending radially outward.  
However Chang teaches the position sensor board assembly (155a, 155b) further includes at least one leg (see figure 9) extending radially outward as shown in figure 9, for the advantageous benefit of  providing maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the position sensor board assembly further includes at least one leg extending radially outward, as taught by Chang, to provide maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
As to claims 3/2, 17/16, Fleischmann, Hatfield and Ito in view of Chang teaches the claimed limitation as discussed above except wherein the position sensor board includes an outer diameter that is greater than an inner diameter of the position sensor board.
However Chang teaches wherein the position sensor board (155a, 155b) includes an outer diameter that is greater than an inner diameter of the position sensor board (155a, 155b) as shown in figure 9, for the advantageous benefit of providing maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann, Hatfield and Ito in view of Chang by using the position sensor board includes an outer diameter that is greater than an inner diameter of the position sensor board, as taught by Chang, to provide maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
As to claim 9/7, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein the position sensor board assembly includes an annular board portion with at least one leg extending radially outward.  
However Chang teaches the position sensor board assembly (155a, 155b) includes an annular board portion with at least one leg extending radially outward as shown in figure 9, for the advantageous benefit of providing maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the position sensor board assembly includes an annular board portion with at least one leg extending radially outward, as taught by Chang, to provide maintenance and service to the motor is made easy and convenient to traditional brushless motors as a malfunctioning motor can be replaced with a new one without affecting other parts of the electrical appliance.
  Claim(s) 4, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann (EP-1780872), Hatfield et al. (US PG Pub 2013/0207491),  Ito (JP2012029350) and Chang (WO2016192003) as applied in claims 2, 7 and 16 above, and further in view of Wu (CN204497942).
As to claim 4/2, and 18/16, Fleischmann, Hatfield and Ito in view of Chang teaches the claimed limitation as discussed above except wherein: the end cap includes a mounting boss; and the mounting boss is configured to receive a screw.  
However Wu teaches the end cap (9) includes a mounting boss (92); and the mounting boss (92) is configured to receive a screw as shown in figure 9, for the advantageous benefit of providing an higher reliability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann, Hatfield and Ito in view of Chang by using the end cap includes a mounting boss; and the mounting boss is configured to receive a screw, as taught by Wu, to provide an higher reliability.
As to claim 10/7, Fleischmann, Hatfield and Ito in view of Chang teaches the claimed limitation as discussed above except wherein the annular board portion has an outer diameter that is less than an inner diameter of the first end cap.  
However Wu teaches wherein the annular board portion (2) has an outer diameter that is less than an inner diameter of the first end cap (9) as shown in figures 8 and 9, for the advantageous benefit of providing an higher reliability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann, Hatfield and Ito in view of Chang by using the annular board portion has an outer diameter that is less than an inner diameter of the first end cap, as taught by Wu, to provide an higher reliability.
Claim(s) 6, 13  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann (EP-1780872), Hatfield et al. (US PG Pub 2013/0207491) and Ito (JP2012029350) as applied in claims 1, 7 and 15 above, and further in view of Kinoshita et al. (US PG Pub 2009/0026859).
As to claims 6/1, 13/7 and 20/15, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein the position sensors are Hall-effect sensors.  
However Kinoshita et al. teaches the position sensors are Hall-effect sensors as shown in figure 6D, for the advantageous benefit of detecting the rotational position of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the position sensors are Hall-effect sensors, as taught by Kinoshita et al., to detect the rotational position of the rotor.
 Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann (EP-1780872), Hatfield et al. (US PG Pub 2013/0207491) and Ito (JP2012029350) as applied in claim 7 above, and further in view of Wu (CN204497942).
As to claim 12/7, Fleischmann in view of Hatfield and Ito teaches the claimed limitation as discussed above except wherein: the end cap includes a mounting boss; and the mounting boss is configured to receive a screw.  
However Wu teaches the end cap (9) includes a mounting boss (92); and the mounting boss (92) is configured to receive a screw as shown in figure 9, for the advantageous benefit of providing an higher reliability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleischmann in view of Hatfield and Ito by using the end cap includes a mounting boss; and the mounting boss is configured to receive a screw, as taught by Wu, to provide an higher reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	May 6, 2022